DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 10, 15-16 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KR 101900223 (KR ‘223).  KR ‘223 discloses a beverage holder assembly for a fire pit (40), the beverage holder assembly includes a beverage holder (33) and a bracket (interpreted as the structure that mounts extension plates 33 to the supporting structure of the heater 40, SEE Annotated Figure), wherein the bracket includes a first side and a second side, the first side of the bracket is attached to a bottom side of a mantel (interpreted as the structure under the fire pit 40 in which the bracket is attached to, but doesn’t have a clear singular element number to represent it) of the fire pit, the mantel being a table structure around a bowl of the fire pit (SEE the structure that immediately surrounds the fire pit 40 and includes the beverage holder 33 extending from it), and the second side of the bracket is attached to the beverage holder (SEE Annotated Figures below).  


    PNG
    media_image1.png
    460
    561
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    343
    481
    media_image2.png
    Greyscale


In re claim 2, since the beverage holders (33) are removable and can be rotated up to a vertical position to be removed, they are inherently pivotable relative to the bracket so that the beverage holder can be positioned perpendicular to an edge of the mantel of the firepit or stored under the mantel of the firepit.  In re claim 5, KR ‘223 discloses a beverage holder including a flat surface (SEE Annotated Figures 1 & 2).  In re claim 10, KR ‘223 discloses a beverage holder assembly for a fire pit, the beverage holder assembly including a beverage holder (33), and a bracket, wherein a first side of the bracket is attached to a bottom side of a mantel of the fire pit, the mantel being a table structure (SEE horizontal portion illustrated in Annotated Figure 2) around a bowl of the fire pit, a second side of the bracket is attached to the beverage holder and includes a first tab and a second tab, the beverage holder pivots relative to the bracket at a fastener so that the beverage holder can be positioned perpendicular to an edge of the mantel of the fire pit when limited by the first tab or the beverage holder can be stored under the mantel of the firepit when limited by the second tab.  In re claim 15, KR ‘223 discloses a system for holding a beverage, the system includes a fire pit (40); a mantel (interpreted as the structure under the fire pit 40 in which the bracket is attached to) attached to the fire pit, wherein the mantel is a table structure around a bowl of the fire pit (SEE Annotated Figure 2), and at least one beverage holder assembly, wherein, the at least one beverage holder assembly includes a beverage holder (33); and a bracket (interpreted as the structure that mounts extension plates 33 to the supporting structure of the heater 40, SEE Annotated Figure), wherein a first side of the bracket is attached to a bottom side of the mantel (SEE Annotated Figure 2) and a second side of the bracket is attached to the beverage holder (33).  In re claim 16, since the beverage holders (33) are removable and can be rotated up to a vertical position to be removed, they are inherently pivotable relative to the bracket so that the beverage holder can be positioned perpendicular to an edge of the mantel of the firepit or stored under the mantel of the firepit.  In re claim 20, while KR ‘223 does not specifically illustrate the mantel of the fire pit as being rectangular or square in shape, as illustrated in Annotated Figure 1, the shape is polygonal which would encompass both rectangular and square shapes and additionally meets the limitation of having the fire pit with at least one beverage holder assembly at each corner of the mantel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 6, 11, 14 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘223 in view of Guerro (9,109,744) and further in view of North (2015/0321593).  With regards to claims 3 and 11, KR ‘223 discloses the applicants primary inventive concept as stated above, however the beverage holder (33) consists of a flat surface only.  Guerro teaches a beverage holder assembly mounted to a grill in which the beverage holder has walls (16) and an aperture (18) which is configured to receive a cup, can, mug, etc. (SEE Abstract of Guerro) as being already known in the art.  To modify the beverage holder of KR ‘223 to have an enclosed structure with an opening or an aperture to receive a cup, can, mug, glassware, bottle, thermos, or other beverage container within the aperture as described in Guerro would have been within the level of ordinary skill in the art at the time the invention was made and would have been an obvious matter of design choice for the purpose of containing the cup, can, mug, etc. against displacement and possible falling over.  With regards to claims 6, 14 and 18, KR ‘223 as modified by Guerro do not meet the limitation of the flat support surface being textured, however having a support surface with a non-slip floor is commonly known in the art and taught by North (SEE [0014]), such that it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have further modified KR’223 in view of Guerro by incorporating the teaching of a non-slip surface of North as the base surface for the beverage holder if it were necessary to guard against movement of the already contained cup, can, or bottle residing in the beverage holder assembly.

Claim(s) 4, 12-13 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘223 in view of Guerro and further in view of Slack, Jr. (10, 981,654).  KR ‘223 as modified by Guerro meet the limitations of the applicants claimed invention including a beverage holder assembly for a fire pit wherein the beverage holder includes walls and an aperture for securely holding said beverage.  KR ‘223 as modified by Guerro does not account for the specific design of the beverage holder to include a support bar attached to a bottom side of the beverage holder along with two side rails to support a beverage container placed therein.  Slack, Jr. provides a teaching of a beverage holder (100) which is stable, secure and self-leveling and includes a similar design as the applicants claimed invention including a support bar (SEE bottom horizontal surface of loop 6) wherein the support bar is a flat base and two side rails (which are the two side loops 6) which are capable of supporting a cup, can, bottle, etc.  (SEE column 3, line 66 – column 4, line 2) within an opening (5).  It would have been an obvious matter of design choice to a person having ordinary skill in the art at the time the invention was made to have modified the resultant beverage holder of KR ‘223 as modified by Guerro, such that it has the known design of Slack, Jr. of a flat based support bar and two side rails for the purpose of supporting a beverage container in a secure and stable way and arrived at the applicants claimed invention.  Additionally, with regards to claims 13 & 17, the modified container of the combined teaching of KR ‘223 as modified by both Guerro and Slack, Jr. would meet the applicants claimed limitations, since Slack, Jr. further teaches that the support bars and side rails (6) allow for pivoting with respect to the bottom side of the beverage holder (SEE column 4, lines 3-19).

Claim(s) 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘223 in view of Riggle (5,853,158).  KR ‘223 discloses the applicants primary inventive concept as stated above, however the beverage holder (33) consists of a flat surface only.  Similar to Guerro, Riggle teaches a beverage holder assembly capable of being mounted to a grill in which the beverage holder (20) has walls (22) and an aperture (24) which is configured to receive a cup, can, mug, etc. as being already known in the art.  Riggle further teaches a design wherein the beverage holder (20) is attached to the bracket with a U-bolt (SEE elements 63 & 71 in Figure 2), and the beverage holder is configured to slide along the U- bolt.  It would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have modified the beverage holder of KR ‘223 to include an enclosed structure with an opening or an aperture to receive a cup, can, mug, glassware, bottle, thermos, or other beverage container within the aperture as described in Riggle and further including the beverage holder being attached to a bracket with a U-bolt, the beverage holder is configured to slide along the U-bolt also described by Riggle and arrived at the applicants claimed invention for the purpose of creating additional flexibility of the beverage holder.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KR ‘223 in view of Riggle as applied to claim 8 above, and further in view of North (2015/0321593).  KR ‘223 as modified by Riggle meet the limitation of a beverage holder is attached to a bracket with a U-bolt, the beverage holder is configured to slide along the U-bolt, and the beverage holder includes a flat surface, however the combined teachings do not meet the limitation of the flat support surface being textured, however having a support surface with a non-slip floor is commonly known in the art and taught by North (SEE [0014]), such that it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which the subject matter pertains to have further modified KR’223 in view of Riggle by incorporating the teaching of a non-slip surface of North as the base surface for the beverage holder if it were necessary to guard against movement of the already contained cup, can, or bottle residing in the beverage holder assembly.
Response to Arguments
Applicant’s amendment, filed 8/10/2022, with respect to the rejection of claims 3-4 and 11-13 under 35 USC 112(b) or 35 USC 112 (pre-AIA ), second paragraph have been fully considered is sufficient to overcome the previously cited rejection.  Applicant's arguments filed as they relate to the rejections under 35 USC 102 and 103 have been fully considered but they are not persuasive. With regards to KR ‘223, the applicant is in disagreement with the interpretation of element (60) as being a “mantel of the fire pit” that is “a table structure around a bowl of the fire pit”, arguing that element 60 is identified (via translation) as “duct 60 provided in the hollow 51 of the support 50 and having one end communicating with the side wall of the heat source housing groove 21 of the central grill portion 20 of the upper plate 10”, further stating that the duct 60 is used for providing air from meat cooked on the grill to an air purifying device and is not a mantel being a table structure around a bowl of the fire pit as recited in independent claims 1, 10 and 15.  The examiner agrees with the applicant in part and maintains that due to the lack of detail in the drawings of the reference, the examiner could not decipher each element, additionally many elements are not labeled and thus in an effort to convey how the structure is being interpreted, an Annotated Figure to illustrate the bottom side of the mantel was provided.  Annotated Figure 2 shows a table like structure around the periphery of the fire pit, the lower portion or underside of which is attached to the bracket which extends to the beverage holder assemblies (33) and thus the rejection is being maintained.
The applicant further argues against the interpretation of element (21) of KR ‘223 and states that (via translation) that element 21 is a heat source housing groove having a concave shape in which a grill 29 can be mounted, arguing that element 21 cannot be interpreted to correspond to “a bracket, wherein the bracket includes a first side and a second side, the first side of the bracket is attached to a bottom side of a mantel of the fire pit”.  Again, the examiner agrees in part, but has provided Annotated Figures to convey the interpretation of the prior art KR ‘223.  The identified structure of a bracket in Annotated Figure 2 is clearly projecting from the mantel (as interpreted by the examiner) and acts as a support to the beverage holder (as interpreted by the examiner), thus meeting the limitations of the applicants claimed invention.  Due to the lack of detail in the drawings of KR ‘223, identifying each structure with a suitable element number lacked accuracy. The identification of element (21) as a bracket has been removed from the current office action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY A WILSON whose telephone number is (571)272-4882. The examiner can normally be reached M-F; 7:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY A WILSON/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        November 3, 2022